Case 1:16-cv-01942-TWP-DML Document 257 Filed 03/30/20 Page 1 of 4 PageID #: 11418




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

   VON DUPRIN LLC,                                )
                                                  )
                            Plaintiff,            )
                                                  )
                       v.                         )   No. 1:16-cv-01942-TWP-DML
                                                  )
   MORAN ELECTRIC SERVICE, INC.,                  )
   MAJOR HOLDINGS, LLC,                           )
   MAJOR TOOL AND MACHINE, INC.,                  )
   ZIMMER PAPER PRODUCTS                          )
   INCORPORATED & Defaulted on 7/24/2017,         )
                                                  )
                                                  )
                            Defendants.           )
                                                  )
                                                  )
   MAJOR HOLDINGS, LLC,                           )
   MORAN ELECTRIC SERVICE, INC.,                  )
   MAJOR HOLDINGS, LLC,                           )
   MORAN ELECTRIC SERVICE, INC.,                  )
   MAJOR TOOL AND MACHINE, INC.,                  )
   MORAN ELECTRIC SERVICE, INC.,                  )
                                                  )
                            Counter Claimants,    )
                                                  )
                                                  )
                       v.                         )
                                                  )
   VON DUPRIN LLC,                                )
   MAJOR HOLDINGS, LLC,                           )
   VON DUPRIN LLC,                                )
   VON DUPRIN LLC,                                )
   MAJOR HOLDINGS, LLC,                           )
   VON DUPRIN LLC,                                )
   VON DUPRIN LLC,                                )
   MAJOR TOOL AND MACHINE, INC.,                  )
                                                  )
                            Counter Defendants.   )
                                                  )
                                                  )
                                                  )
   MAJOR HOLDINGS, LLC,                           )
Case 1:16-cv-01942-TWP-DML Document 257 Filed 03/30/20 Page 2 of 4 PageID #: 11419




   MAJOR HOLDINGS, LLC,                               )
   MAJOR TOOL AND MACHINE, INC.,                      )
                                                      )
                                Cross Claimants,      )
                                                      )
                                                      )
                           v.                         )
                                                      )
   MORAN ELECTRIC SERVICE, INC.,                      )
   MORAN ELECTRIC SERVICE, INC.,                      )
   VON DUPRIN LLC,                                    )
                                                      )
                                Cross Defendants.     )
                                                      )


                      FINAL JUDGMENT PURSUANT TO FED. R. CIV. PRO. 58

          The Court having this day made its Entry directing the entry of final judgment, the Court

   now enters FINAL JUDGMENT.

          For the reasons detailed in the Court’s Findings of Fact and Conclusions of Law, the Court

   now enters FINAL JUDGMENT in this action in favor of Plaintiff Von Duprin LLC and against

   Defendants Major Holdings, LLC; Major Tool and Machine, Inc.; and Moran Electric Service,

   Inc. Plaintiff Von Duprin LLC has shown by a preponderance of the evidence that it is entitled

   to an award of $510,000 plus interest from Defendants Major Holdings, LLC and Major Tool

   and Machine, Inc., and an award of $340,000 plus interest from Moran Electric Service, Inc

   under 42 U.S.C. § 9607(a).

          Von Duprin’s request for a declaratory judgment under § 9613(g) is granted. Thus, Von

   Duprin is entitled to an award of future costs in the same allocation percentage—30% from the

   Major Defendants, 20% from Moran—as those costs are incurred, provided they are cleanup costs

   for the properties upgradient or downgradient of the Von Duprin property and that they are not

   inconsistent with the National Contingency Plan.
Case 1:16-cv-01942-TWP-DML Document 257 Filed 03/30/20 Page 3 of 4 PageID #: 11420




          Defendants Major Holdings, LLC, Major Tool and Machine, Inc., and Moran Electric

   Service, Inc. are compelled to pay money damages to Von Duprin as directed in the order. This

   action is TERMINATED.

          SO ORDERED.

          Date:    3/30/2020



      Laura A. Briggs, Clerk


     BY: __________________________________
            Deputy Clerk, U. S. District Court




   Distribution:

   Glenn David Bowman
   STOLL KEENON OGDEN, PLLC (Indianapolis)
   Glenn.Bowman@skofirm.com

   Alexandra Robinson French
   BARNES & THORNBURG LLP
   arobinson@btlaw.com

   Samuel B. Gardner
   ICE MILLER LLP
   samuel.gardner@icemiller.com

   Edward S. Griggs
   BARNES & THORNBURG LLP (Indianapolis)
   sean.griggs@btlaw.com

   Bruce L. Kamplain
   NORRIS CHOPLIN & SCHROEDER LLP
   bkamplain@ncs-law.com
Case 1:16-cv-01942-TWP-DML Document 257 Filed 03/30/20 Page 4 of 4 PageID #: 11421




   Angela Pease Krahulik
   ICE MILLER LLP
   krahulik@icemiller.com

   Cynthia Elaine Lasher
   NORRIS CHOPLIN & SCHROEDER LLP
   clasher@ncs-law.com

   Marc Andrew Menkveld
   STOLL KEENON OGDEN, PLLC (Indianapolis)
   Marc.Menkveld@skofirm.com

   Nicholas B. Reuhs
   ICE MILLER LLP
   nicholas.reuhs@icemiller.com
